
	

111 HR 132 IH: Total Overhaul of Totalization Agreements Law of 2009
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 132
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Gallegly
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to restrict
		  totalization agreements between the United States and other countries to
		  providing for appropriate exchange of Social Security taxes or contributions
		  between the parties to such agreements, and to prohibit crediting of
		  individuals under such title with earnings from employment or self-employment
		  in the United States performed while such individuals are not citizens,
		  nationals, or lawful permanent residents of the United States and are not
		  authorized by law to be employed in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Total Overhaul of Totalization
			 Agreements Law of 2009.
		2.Restriction of
			 totalization agreements to providing for appropriate exchange of social
			 security taxes or contributions
			(a)In
			 generalSection 233 of the Social Security Act (42 U.S.C. 433) is
			 amended—
				(1)in subsection (a),
			 by striking for the purposes of and all that follows and
			 inserting the following: for the purposes of providing appropriate
			 exchange between the parties to such agreements of taxes or contributions paid
			 under their respective social security systems, as provided in subsection
			 (c)(1).; and
				(2)by striking
			 subsection (c)(1) and inserting the following:
					
						(c)(1)Any agreement
				establishing a totalization arrangement pursuant to this section between the
				United States and another country shall provide that—
								(A)in any case in which—
									(i)an individual who is a citizen or national
				of the other country or lawfully admitted to the other country for permanent
				residence in the other country becomes entitled to cash benefits under the
				Social Security system of the other country, and
									(ii)such individual (or, in the case
				of a survivor or derivative benefit, the individual on whose contributions such
				benefits are based) has been credited with at least 6 quarters of coverage as
				defined in section 213 based on wages paid for services performed in the United
				States or self-employment income derived in the United States,
									the
				Secretary of the Treasury shall transfer from the Federal Old-Age and Survivors
				Insurance Trust Fund and the Federal Disability Insurance Trust Fund to the
				other country amounts appropriated to each such Trust Fund under section 201 in
				connection with taxes under chapters 2 and 21 of the Internal Revenue Code of
				1986 paid in connection with such wages and self-employment income, and(B)in any case in which—
									(i)an individual who is a citizen or national
				of the United States or lawfully admitted for permanent residence in the United
				States becomes entitled to cash benefits under this title, and
									(ii)such individual (or, in the case of a
				survivor or derivative benefit, the individual on whose wages and
				self-employment income such benefits are based) has been credited with a period
				of coverage under the Social Security system of the other country, based on
				service performed, or earnings derived, in the other country, equivalent (under
				the terms of the agreement) to 6 quarters of coverage as defined in section
				213,
									the
				other country shall pay to the United States an amount equivalent to any taxes
				or other contributions paid by the credited individual described in clause (ii)
				or such individual’s employer to the Social Security system of the other
				country, based on such service or earnings, as required under the Social
				Security system of the other
				country..
				(b)Conforming
			 amendmentSection 233(c)(3) of such Act (42 U.S.C. 433(c)(3)) is
			 amended to read as follows:
				
					(3)Any such agreement shall provide for
				the exchange of such information between the parties to the agreement as is
				necessary to provide for the transfers between the parties under paragraph (1).
				The Secretary of the Treasury and the Commissioner of Social Security shall
				exchange such information as is necessary to enable the Secretary of the
				Treasury to carry out any transfers referred to in paragraph
				(1)(A).
					.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to agreements becoming effective on or after January 1, 2009.
			3.Limitations on
			 coverage of individuals based on earnings by individuals in the United States
			 while such individuals were not citizens, nationals, or lawful permanent
			 residents of the United States and were not authorized to be employed in the
			 United States
			(a)In
			 generalSection 215(e) of the Social Security Act (42 U.S.C. 415(e)) is
			 amended—
				(1)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
				(2)by inserting
			 (1) after (e); and
				(3)by adding at the
			 end the following new paragraph:
					
						(2)For purposes of subsections (b) and (d), in
				computing an individual’s average indexed monthly earnings (or in the case of
				an individual whose primary insurance amount is computed under section 215(a)
				as in effect prior to January 1979, average monthly wage), such individual
				shall not be credited with any wages paid to such individual for services
				performed in the United States, or any self-employment income derived by such
				individual in the United States, if such services were performed, or such
				self-employment income was derived, while such individual was neither a citizen
				or national of the United States nor lawfully admitted for permanent residence
				in the United States and was not authorized to be employed in the United
				States.
						.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply with respect to wages paid, and self-employment
			 income derived, before, on, or after the date of the enactment of this Act.
			 Notwithstanding section 215(f)(1) of the Social Security Act (42 U.S.C.
			 415(f)(1)), as soon as practicable after the date of the enactment of this Act,
			 the Commissioner of Social Security shall recompute all primary insurance
			 amounts to the extent necessary to carry out such amendments. Such amendments
			 shall affect benefits only for months after the date of the enactment of this
			 Act.
			
